DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






Claims 1-6 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-14, and 16 of U.S. Patent No. 11,099,346 (“Marvin”) in view of US 2021/0286143 (“Kondapalli”).
Specific claim correspondence is shown in the following table.
Instant
Claim

1

2

3

4

5

6

8

9

10

11

12

13

14

15

16

17

18

19
Patented
Claim

1

1

1

2

1

3

5

8

9

9

10

11

12

13

14

16

16

16


The cited claims of Marvin teach the instant claims with the exception of a plurality of intermittent bond regions formed across the flexible ribbon, wherein neighboring optical fibers are attached to each other using one of the plurality of bond regions. Kondapalli teaches a plurality of intermittent bond regions formed across a flexible ribbon, wherein neighboring optical fibers are attached to each other using one of the plurality of bond regions (par. [0067]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the patented device to include a plurality of intermittent bond regions formed across the flexible ribbon, wherein neighboring optical fibers are attached to each other using one of the plurality of bond regions, as taught by Kondapalli. The motivation would have been to allow for selective retention of the fibers within the flexible ribbon.




Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of Marvin in view of Kondapalli and further in view of 
US 2015/0177471 (“Bringuier”).
Claim 6 of Marvin teaches instant claim 6 with the above exception related to the citation of Kondapalli and with the additional exception of the finished tape having a width in the range of 1.5 mm to 5 mm, wherein the width is in the range of 20 to 40 times greater than the thickness. Bringuier teaches a finished tape having a width in the range of 1.5 mm to 5 mm, wherein the width is in the range of 20 to 40 times greater than the thickness (par. [0044]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the patented device to include the finished tape having a width in the range of 1.5 mm to 5 mm, wherein the width is in the range of 20 to 40 times greater than the thickness, as taught by Bringuier. The motivation would have been to optimize adhesive qualities.

Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of Marvin, respectively, in view of Kondapalli and further in view of US 2021/0149138 (“Hudson”).
Claims 18-20 of Marvin respectively teach instant claims 20-22 with the above exception related to the citation of Kondapalli and with the additional exception of an outer jacket disposed around the jacket. Hudson teaches an outer jacket disposed around an inner jacker (par. [0030]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the patented device to include the outer jacker disposed around the jacket, as taught by Hudson. The motivation would have been to increase mechanical protection and durability while maintaining flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883